Name: 82/417/EEC: Commission Decision of 10 June 1982 authorizing the United Kingdom to apply intra-Community surveillance to imports of tents, originating in the German Democratic Republic, which have been put into free circulation in the Community (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-06-26

 Avis juridique important|31982D041782/417/EEC: Commission Decision of 10 June 1982 authorizing the United Kingdom to apply intra-Community surveillance to imports of tents, originating in the German Democratic Republic, which have been put into free circulation in the Community (Only the English text is authentic) Official Journal L 182 , 26/06/1982 P. 0032 - 0033*****COMMISSION DECISION of 10 June 1982 authorizing the United Kingdom to apply intra-Community surveillance to imports of tents, originating in the German Democratic Republic, which have been put into free circulation in the Community (Only the English text is authentic) (82/417/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115, thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas Decision 80/47/EEC requires Member States to have prior authorization from the Commission before introducing intra-Community surveillance of the imports concerned; Whereas by Decision 82/205/EEC of 22 December 1982 (2) and other relevant Decisions, the Commission authorized certain Member States to introduce intra-Community surveillance of certain imports until 30 June 1983; Whereas, on 18 May 1982, a further request was made under Article 2 of Decision 80/47/EEC by the Government of the United Kingdom to the Commission of the European Communities for authorization to apply intra-Community surveillance to imports of tents falling within subheading 62.04 A II and B II of the Common Customs Tariff (category 91), originating in the German Democratic Republic and in free circulation in the other Member States; Whereas the information given by the United Kingdom authorities in support of this application has been subjected to close examination by the Commission, in accordance with the criteria laid down by Decisions 80/47/EEC and 82/205/EEC; Whereas the Commission examined in particular whether the imports could be made subject to intra-Community surveillance measures under Article 2 of Decision 80/47/EEC, whether information was given as regards the economic difficulties alleged, whether during the reference years set out in Decision 80/47/EEC there had been deflection of trade and whether intra-Community licence applications had been submitted; Whereas this examination has shown that there is a risk that the imports set out in the Annex hereto are worsening or prolonging the existing economic difficulties; whereas, therefore the United Kingdom should be authorized to make these imports subject to intra-Community surveillance until 30 June 1983, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is authorized to introduce, until 30 June 1983 and in accordance with Decision 80/47/EEC, intra-Community surveillance of the products set out in the Annex hereto. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 10 June 1982. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 97, 10. 4. 1982, p. 1. ANNEX Textile products for which categories have been established (1) 1.2 // // // Category // Country of origin // // // 91 // German Democratic Republic // // (1) See Commission Regulation (EEC) No 3063/79 (OJ No L 347, 31. 12. 1979, p. 1) and Regulation (EEC) No 3061/79 (OJ No L 345, 31. 12. 1979, p. 1).